BRETT, P. J.
This is an original proceeding brought in habeas corpus filed herein on January 30, 1951, by Carney Lea, petitioner, wherein he complains that he is being unlawfully restrained of his liberty by Honorable Bill Alexander, sheriff of Pittsburg county, Oklahoma. He alleges the cause of said restraint is a hold order from the State of California upon the authority of which he is being held for the agent of the State of California, and that unless relief is had by habeas corpus, he may be unlawfully removed to the State of California.
He further complains that he is allegedly being held under and by virtue of an extradition warrant issued May 19, 1949, by the Governor of the State of Oklahoma upon the requisition of the Governor of the State of California, for the extradition of the petitioner to California. He further alleges that the said warrant is null and void and his restraint is therefore illegal. He- states he has not seen said warrant and requests that the agent of California be required to produce the warrant in this court. He further complains said agent from California has not produced a copy of any indictment or information or an affidavit made before a magistrate of the State of California charging him with treason, felony or other crime contrary to the laws of the State of California, certified *37as authentic hy the Governor or Chief Magistrate of the State of California, as required by 18 U. S. C. A. § 3182.
Petitioner further complains he has been denied due process of law as guaranteed by the Constitution, both of the United States and the State of Oklahoma. A rule to show cause was granted, and said petition was set for hearing at 2:00 p.m., January 31, 1951. On said date, and before hearing, the court being advised by Honorable Willard Gotcher, of counsel for the petitioner, the requisition of the State of California, and the Governor’s warrant of the State of Oklahoma being in due and proper form, that said petition for habeas corpus was without merit. The writ of habeas corpus should be and was accordingly denied. The sheriff of Pittsburg county, Oklahoma, is therefore directed to deliver the said petitioner into the custody of Melvin Rhodes, agent of the Governor of California, for the return of the petitioner Carney Lea, to the State of California, as requested in keeping with this court’s order to such effect made and entered herein on January 31, 1951.
JONES and POWELL, JJ., concur.